Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 17 January 2022 has been entered. Claims 1 and 14 have been amended.  No claims have been cancelled or added.  Claims 1-16 are still pending in this application, with only claims 1 and 14 being independent.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 17 January 2022, with respect to the rejections of claims 1-16 under 35 USC 103 as being unpatentable over Danesh, in view of Platt have been fully considered and are persuasive.  The rejection of 15 October 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a spot lamp holder comprising a mounting groove disposed between a first and second limiting portions on an inner wall of a second housing, wherein a first housing comprises a clamping portion fitted within the mounting groove and wherein the first and second limiting portions are ring shaped and an inner diameter of the second limiting portion is smaller than an inner 
Regarding independent claims 1 and 15, the prosecution history, especially at the previous Remarks by Applicant (17 January 2022, pp. 5-8) clearly indicates the reasons for allowance.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875